Citation Nr: 0941481	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-34 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back condition, to 
include lumbosacral strain with mild scoliosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Counsel







INTRODUCTION

The Veteran served on active duty from December 2001 to 
August 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision in July 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied entitlement to service connection 
for the Veteran's back condition and granted service 
connection for post-traumatic stress disorder (PTSD).  The 
Veteran filed a timely appeal with respect to the service 
connection denial and the initial disability evaluation for 
PTSD.   

The Veteran requested a personal hearing before the Board in 
November 2006.  In October 2007, however, he withdrew that 
request in writing.  Therefore, the Board will proceed with 
appellate review without a hearing.  See 38 C.F.R. § 20.704 
(2007).

In July 2008, the Board granted a higher evaluation for the 
Veteran's service-connected PTSD and remanded the issue of 
service connection for lumbosacral strain with mild scoliosis 
for further development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For the reasons set forth below, the Veteran's lumbar spine 
claim must be remanded.

When this claim was previously before the Board in July 2008, 
the Board noted that the Veteran sought service connection 
for lumbosacral strain with mild scoliosis resulting in lower 
back pain.  The Veteran contended that this condition 
initially manifested during military service, due, in part, 
to wearing an armored vest and hitting a crater caused by an 
improvised explosive devise while on deployment to Iraq.  
Lumbosacral strain with mild scoliosis was diagnosed upon VA 
examination in March 2006, and an additional diagnosis of 
disc bulges at the T3-4 and 4-5 levels was found on an MRI 
conducted in February 2007.  In addition, the Veteran's 
service treatment records confirm multiple documented reports 
of back pain beginning in February 2005, to include reported 
symptoms of back spasm and neck pain.  

As the Veteran's medical records did not contain medical 
evidence of nexus within the record, the Board remanded this 
matter for a VA examination in connection with the claim.  
Specifically, the VA examiner was requested to indicate any 
currently diagnosed back disability, to include lumbosacral 
strain, scoliosis, and bulging discs, noting the approximate 
date of onset, and then provide an opinion as to whether 
there is a 50 percent probability or greater that any current 
back disability is related to the Veteran's in-service 
symptoms.  In addition, as mild scoliosis was noted on the 
Veteran's entrance examination, the examiner was further 
asked to opine as to whether this condition increased in 
severity due to the Veteran's military service.  If such 
increase was found, the examiner was asked to render an 
opinion as to whether it was due to the natural progress of 
the scoliosis, or rather, whether it permanently increased in 
severity.

The Veteran was afforded a VA examination dated in November 
2008.  After examining the Veteran and his claims file, the 
examiner diagnosed the Veteran with "Back condition to 
include lumbosacral strain" and "Scoliosis mild."  The 
examiner then stated that "[i]t is likely than not that the 
veteran's current back complaints are related to his military 
service."  He also stated that "He does relate an episode 
when he had his back "jarred" when he hit a pot hole in the 
military, although I could find no progress notes in his 
service medical records indicating that he was seen by a 
professional health practitioner, evaluated and treated at 
that time."  With respect to aggravation, the examiner 
stated that "The patient has a history of scoliosis that 
existed prior to military service.  It is less likely than 
not it was aggravated by military service."  And finally, 
the examiner found that "the patient has changes on his MRI 
scan that are not necessarily related to military service as 
we have no specific record of treatment other than 
questionnaires indicate that he either was or was not seen 
for back pain depending on which questionnaire one looks at.  
Therefore, overall, it is this examiner's opinion that there 
is less than a 50% probability that his current back 
disability is related to the veteran's in service symptoms."

Based on the foregoing, the Board determines that this matter 
should be remanded for clarification.  It appears that the 
Veteran has two separate back disabilities, a mild scoliosis 
that pre-existed the Veteran's military service, and 
lumbosacral strain that may or may not have had its onset in 
service.  

With respect to a pre-existing disability, the regulations 
provide that a Veteran who served during a period of war is 
presumed to be in sound condition when enrolled for service, 
except for any defects, infirmities, or disorders noted at 
the time of examination, acceptance and enrollment.  38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as "noted."  
38 C.F.R. § 3.304(b).  The Veteran's reported history of the 
pre-service existence of a disease or injury does not 
constitute notation of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury preexisted service.  See Paulson v. Brown, 
7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to service and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  A preexisting injury or 
disease will be considered to have been aggravated by active 
military service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The burden is on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that a condition 
was both preexisting and not aggravated by service.  Compare 
70 Fed. Reg. 23,027-29 (May 4, 2005) (codified at 38 C.F.R. § 
3.304(b)), with Cotant v. Principi, 17 Vet. App. 116 (2003); 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C.         § 1111 to the 
extent that it states that the presumption of soundness may 
be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service).  See also Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Here, the November 2008 examiner addressed the question of 
the Veteran's scoliosis by noting that the Veteran's entrance 
physical indicated that the Veteran had scoliosis prior to 
service.  The examiner also found that it was less likely as 
not that such condition was aggravated by military service.  
Unfortunately, however, the "as likely as not" 
preponderance standard is not the correct standard to use in 
this kind of case.  Rather, there needs to be "clear and 
unmistakable evidence" that the condition was not aggravated 
by the Veteran's military service.  In this kind of case, the 
examiner must specifically state whether the condition had an 
increase in disability during service and if so, whether such 
increase was due to the natural progression of the disease.

Next, with respect to the diagnosed lumbosacral strain, the 
examiner's opinion is not clear as to whether the current 
condition had its onset in service or within one year of 
service.  First, the examiner stated that "[i]t is likely 
than not that the Veteran's current back complaints are 
related to his military service."  Later, he opined that 
"it is this examiner's opinion that there is less than a 50% 
probability that his current back disability is related to 
the Veteran's in service symptoms."  Upon remand, the 
examiner should clarify his opinion regarding the Veteran's 
diagnosed lumbosacral strain.

Based on the foregoing, the Board concludes that this matter 
must be remanded and that, upon remand, the RO should arrange 
for the Veteran's claims folder to be reviewed by the 
examiner who prepared the November 2008 VA examination report 
(or a suitable substitute if this examiner is unavailable), 
for the purpose of preparing an addendum that specifically 
addresses the etiology of the Veteran's two diagnosed back 
disorders.  Such an examination is necessary to adjudicate 
this claim.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4); 
see also Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Prior to affording the examination, the RO should contact the 
Veteran and associate with the Veteran's claims file any 
outstanding medical or other records relevant to the 
Veteran's claim that may be identified by the Veteran and 
that have not already been associated with the Veteran's 
claims file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers who have treated him since 
service for his claimed disabilities.  
The Veteran should also be invited to 
submit any additional evidence in his 
possession that may be relevant to his 
claim.  

The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

2.  The RO should arrange for the 
Veteran's claims folder to be reviewed 
by the VA examiner who prepared the 
November 2008 VA examination report (or 
a suitable substitute if that examiner 
is unavailable), for the purpose of 
preparing an addendum that clarifies 
the examiner's previous opinions 
regarding the etiology of the Veteran's 
diagnosed back disorders.  

The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished. Based on his/her 
review of the case, the examiner is 
specifically requested to offer an 
opinion as to: 

(a).  With respect to the Veteran's 
diagnosed lumbosacral strain, is it at 
least a likely as not (50 percent 
probability or greater) that such 
disorder had its onset during active 
duty or within one year of active 
service, or was such disability caused 
by any incident that occurred during 
active duty?  In this regard, the 
examiner should comment on the 
Veteran's service records and 
complaints of back pain in service.

(b).  With respect to the Veteran's 
diagnosed scoliosis, did this 
condition clearly and unmistakably 
exist prior to active duty?  If so, 
state (if possible) the approximate 
date of onset of such disorder.  In 
this regard, the examiner is asked to 
comment on the Veteran's service 
medical records, specifically his 
induction and separation examinations.  

(c).  If scoliosis clearly and 
unmistakably preexisted active duty, 
did such disorder permanently increase 
in disability during active duty?  In 
answering this question, the examiner 
is asked to specify whether the 
Veteran sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a 
permanent worsening of the underlying 
pathology due to service, resulting in 
any current disability.  

(d).  If scoliosis increased in 
disability during service, was that 
increase due to the natural 
progression of the disease?  

In this regard, the examiner is 
specifically asked to comment on the 
medical evidence in the Veteran's claims 
file.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.  

3.  Thereafter, the RO should 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case (SSOC).  An 
appropriate period of time should be 
allowed for response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


